Citation Nr: 1637537	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial disability rating greater than 10 percent for the service-connected residuals of a left knee medial meniscectomy (left knee disability). 

3.  Entitlement to an initial separate compensable disability rating for left knee instability. 

4.  Entitlement to an initial compensable separate disability rating for left knee scar associated with the service-connected left knee disability. 

5.  Entitlement to an effective date earlier than March 10, 2014, for the grant of an initial separate disability rating for left knee scar associated with the service-connected left knee disability. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran has served on active duty in the U.S. Army from June 1975 to June 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.

In November 2013, the Board remanded the issues of entitlement to an increased rating for the left knee disability and entitlement to service connection for a right knee disability for further development and the case has been returned to the Board for further appellate proceedings. 

The Board acknowledges that in a September 2015 rating decision, the RO denied the issue of entitlement to service connection for left knee instability, the Veteran submitted a notice of disagreement in October 2015, the RO issued a statement of the case regarding this issue in December 2015, and the Veteran's agent submitted a Form 9 substantive appeal dated in July 2016.  However, as explained below, the issue of entitlement to a separate disability rating for left knee instability is part and parcel of the Veteran's appeal for entitlement to increased compensation for residuals of a left knee medial meniscetomy.  Therefore, the Board has characterized this issue on appeal as entitlement to a separate disability rating for left knee disability, rather than entitlement to service connection.  Similarly, the issues of entitlement to an increased compensation and earlier effective date pertaining to the left knee scar are downstream issues on appeal from the issue of entitlement to increased compensation for the left knee disability.  

The Veteran has reported that he has been unemployed since 2010 and that his left knee disability at least in part precludes his ability to secure and maintain employment.  See e.g., December 2010 notice of disagreement (Veteran's agent notes that the Veteran's left knee disability decreases his ability to work); June 2015 VA examination (reporting unemployment since 2010 after working in construction for 30 years); December 2013 VA examination (Veteran that he last bilateral knee functional impairments and noted that he tried applying for different construction jobs in the last year but could not meet their physical requirements); August 2010 VA examination (Veteran reported that his bilateral knee disabilities affect occupational tasks in that they make it difficult to climb up and down ladders, he is unable to kneel to do carpet and floor systems, unable to squat, and needs assistance to carry materials).  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the matter of TDIU is a component of the increased compensation claim for the left knee on appeal.  Therefore, TDIU is reasonably raised and on appeal before the Board at this time.  

The issues of entitlement to service connection for a right knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire appeal period, the left knee disability is manifested by pain, pain on motion, flare-ups of pain and weakness, instability of station, limitation of motion on flexion of at worst 120 degrees, and arthritis shown by x-ray findings; but limitation of extension, ankylosis, recurrent subluxation, and lateral instability is not shown. 

2.  During the entire appeal period, the Veteran's left knee scar is manifested by scarring that is at most 30cm x 0.3cm; but scarring that is at least six square inches (39 sq. cm), unstable, or painful is not shown.  

3.  The Veteran's claim for service connection for a left knee disability was received on July 2, 2010, and the Veteran's claim for increased compensation for left knee scar associated with the left knee is a downstream issue from the claim of entitlement to increased compensation for the left knee disability, which in turn in a downstream issue from the claim for service connection for a left knee disability; the evidence shows that the Veteran has had a left knee scar associated with the left knee disability during the entire appeal period for the claim for service connection for a left knee disability.    


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a disability rating greater than 10 percent for the left knee disability are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2015).

2.  For the entire appeal period, the criteria for a separate compensable disability rating for left knee instability are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  For the entire appeal period, the criteria for an initial compensable disability rating for left knee scar are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2015).

4.  The criteria for an earlier effective date of July 2, 2010, but no earlier, for the grant of an initial separate disability rating for left knee scar associated with the service-connected left knee disability have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In November 2013, the Board remanded the issue of entitlement to an increased rating for the left knee disability and directed the AOJ to contact the Veteran and clarify his address, and the AOJ did so.  See e.g., December 2013 Report of General Information.  The Board also directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's left knee disability, to include whether the Veteran has left knee instability.  The Veteran was afforded VA examinations in December 2013, March 2014, and June 2015, and together these reports provided the requested information.  The issues that are part and parcel of the claim for entitlement to increased compensation for the left knee were then adjudicated in September 2015 and December 2015 supplemental statements of the case and a December 2015 statement of the case (pertaining to left knee scar).  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

Because the Veteran's claim for entitlement to an earlier effective date for the left knee scar is granted in full under the law and the facts are not in dispute, as discussed below, discussion regarding the duties to notify and assist as to this matter is not necessary.  

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  Because service connection has been granted and an initial disability rating and effective date have been assigned for the left knee disability, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

VA has fulfilled its duty to assist in that service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Further, the Veteran has been afforded VA examinations in August 2010, December 2013, March 2014, and June 2015.  The examiners each conducted an examination and together provided sufficient information regarding the Veteran's left knee disability manifestations such that the Board can render an informed determination.  The Board finds that the VA examinations in conjunction with the other evidence of record are adequate for rating purposes.   

The Board acknowledges that the Veteran's agent argues that an unidentified VA examination is inadequate.  See January 2016 agent's statement.  However, the Veteran's agent does not specify which VA examination he deems to be inadequate and provides no argument as to why any such VA examination was inadequate.  Because the above-mentioned VA examinations provide sufficient information regarding the Veteran's left knee manifestations, the VA examinations are not rendered inadequate. 

Increased Ratings 

The Veteran contends that the current ratings for his left knee disability and his left knee scar do not accurately depict the severity of his disabilities.    

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Left Knee Disability

The Veteran's left knee disability currently evaluated at 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.  Application of this diagnostic code is proper, as DC 5260 contemplates the Veteran's left knee symptoms such as limited motion on flexion.  The Veteran argues that this evaluation does not accurately depict the severity of his disability and he also contends that a separate evaluation is warranted for instability of the left knee. 

Under DC 5010, traumatic arthritis is to be rated under DC 5003, for degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under DC s 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

In this case, left knee arthritis is established by x-ray studies throughout the appeal period.  See e.g., December 2013 VA examination (diagnosing degenerative osteoarthritis); August 2010 VA examination (noting degenerative changes per x-ray).  Further, the Veteran has reported left knee pain, including pain on motion, during the entire appeal period.  See e.g., June 2015 and August 2010 VA examinations (Veteran reported dull constant aching and throbbing pain).  The Veteran also reports flare-ups of pain and weakness of his left knee that results in limitation of his activities such as walking and standing.  See June 2015 (reporting that every three months while walking he has a sharp pain in his left lower leg that radiates upward toward his high and that this occurrence "makes his leg weak and can't stand on it"; reporting that this flare-up of symptoms lasts for 4-5 seconds and repeats 3-4 times in a row); August 2010 VA examinations (reporting that his flare-ups of pain happen three times per week and lasts all day).  The Veteran is competent to report his symptoms, and the Board finds that these reports are credible.  Thus, in this case, the evaluation of the Veteran's left knee arthritis depends on the extent of functional impairment of the left knee's motion.  

DC 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, DC 5260. 

DC 5261 assigns evaluations based on limitation of extension.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Limitation to 15 degrees merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5261. 

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

Separate ratings may be assigned for knee disability under DCs 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  Thus, evaluations under DC 5257 and either or both DC 5260 and DC 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under DC 5003 may not be combined with one under DC 5260 or DC 5261; DC 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion DCs forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.  

The Board acknowledges that the Veteran has reported that his flare-ups of pain causes loss of ability to walk and he has to rest for about a minute.  See June 2015 VA examination.  On the other hand, the Veteran reported that this pain and weakness is alleviated when he stays on it and keeps walking.  Id.  The Board also acknowledges that there is evidence of instability of station.  See e.g., December 2013 VA examination.  The Veteran is certainly competent to describe his feelings of instability of station and the sensation of left leg weakness, including weakness due to pain, and functional impairment for a minute or so due to these flare-ups of weakness and pain.  

However, there is no indication that the Veteran has medical expertise or training, including in the field of orthopedics, and the Board therefore finds that objective testing outweighs the Veteran's reports of subjective instability, because he is not competent to attribute his subjective instability to a cause, such as internal, unobservable derangement of the knee.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Here, the competent objective evidence shows no knee joint instability on any joint plane during the appeal period.  See e.g., June 2015 VA examination (finding that all joint planes are normal on joint stability testing); August 2010 VA examination (noting that the left knee is stable to varus and valgus stress and that there is no objective evidence of instability).  There are no reports of recurrent dislocation of the left knee and there is no competent evidence of recurrent subluxation.  See e.g., June 2015 VA examination (noting that there is no history of recurrent subluxation); June 2014 VA orthopedic surgery note (noting that left knee examination showed normal alignment); August 2010 VA examination (noting recurrent dislocation of the right knee but indicating no dislocation of the left knee).  Because the competent evidence shows no lateral instability of the left knee and there is no evidence of recurrent subluxation, a separate evaluation based on instability under DC 5257 is not warranted for the left knee during the entire appeal period.  

There is no evidence of removal of the semilunar cartilage is not shown.  Therefore, DC 5259 is not for application.  Further, though the there is evidence of a semilunar cartilage condition of the left knee with frequent episodes of joint pain, there is no evidence of dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  See e.g., June 2015 VA examination (noting semilunar cartilage condition with pain); June 2014 VA orthopedic surgery note (noting that left knee examination showed no effusion); December 2013 VA examination (Veteran denied locking and catching of the left knee).  Therefore, DC 5258 is not for application.  Further, while evaluations under DC 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment of the left lower extremity is shown by the evidence, so DC 5262 is not for application.  38 C.F.R. § 4.71a.  Further, there is no lay or medical evidence of ankylosis of the left knee during the entire appeal period, DC 5256 (pertaining to ankylosis of the knee) does not apply.  

The evaluation for the left knee under the applicable diagnostic codes are discussed below.  The Board has considered the applicability of other diagnostic codes in the schedule and concludes that no other codes apply. 

As noted above, the Veteran's left knee disability is currently evaluated at 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, DC 5260.  

For the entire appeal period, the objective evidence showed measured limitation of left knee flexion of at worst 120 degrees, including when considering pain and pain on motion.  See December 2013 VA examination (showing flexion limited to 120 degrees with no objective evidence of painful motion); see also June 2015 VA examination (showing flexion limited to 130 degrees); June 2014 VA physical therapy consult (showing normal left knee flexion and extension); March 2012 VA physical therapy note (showing full range of motion of the left knee); August 2010 VA examination (showing flexion limited to 140 degrees).  The objective evidence showed no measured limitation of extension at any point during the appeal period, even when considering pain and pain on motion.  See June 2015 VA examination (noting that the Veteran had pain on extension, but it did not contribute to functional loss of the knee; showing no limitation of extension); December 2013 VA examination (showing no measured limitation of extension and no objective evidence of painful motion on extension); August 2010 VA examination (showing no measured limitation of extension, even when the Veteran had pain on the end range of motion).   

There was no additional limitation on examination due to the Deluca factors, including due to flare-ups of pain, weakness, fatigability, or incoordination, even with repetitive use.  See June 2015 VA examination; December 2013 VA examination (showing improved range of motion of the left knee after repetitive use testing); August 2010 VA examination (noting that there is no evidence of fatigue, weakness, lack of endurance or incoordination with repetitive use).  The Veteran also denied functional impairment due to repeated use over time.  See June 2015 VA examination.  The Veteran reported that his flare-ups of pain and weakness, which reportedly occur every three months, cause him to feel like he cannot walk for a minute.  Id.  However, the Veteran reported that after resting for a minute, he can continue walking, and that by continuing to walk, his symptoms are alleviated.  Id.  

However, the objectively measured functional impairment of the left knee's motion on flexion, to include the impact of the DeLuca factors and during flare-ups of pain and weakness, does not nearly approximate flexion limited to 60 degrees, which is the level required for a compensable evaluation under DC 5260.  Accordingly, no increased rating may be assigned under DC 5260.  Because the Veteran has objective limited range of motion on flexion only, such limitation of motion is noncompensable under DC 5260, and there is x-ray evidence of arthritis of the left knee, his currently assigned evaluation of 10 percent is confirmed under DC 5003.  

The Board acknowledges that in his June 2015 VA examination, the Veteran reported that he injured his left lower knee when he fell and landed on his left knee on a rock.  However, the Veteran expressly denied an increase in his symptoms and there is no indication that this injury caused further functional impairment of the left knee.  Therefore, no increase in the evaluation for the left knee is warranted due to this reported left knee injury.  See 38 C.F.R. § 4.10.

Left Knee Scar Rating

The Board has also considered whether an increased rating for left knee scar is warranted.  Under 38 C.F.R. § 4.118, to warrant a compensable rating, the scarring must be at least six square inches (39 sq. cm) for deep and nonlinear scar, 144 square inches (929 sq. cm) for nonlinear superficial scar, unstable, or painful.  See 38 C.F.R. § 4.118, DC 7801-7805.  Here, the Veteran's left knee scar is consistently noted as not being painful or unstable.  See e.g., December 2013 VA examination (noting that the Veteran's left knee scar is vertical, well healed and non-tender without signs of instability and that this scar does not interfere with range of motion); June 2015 VA examination (nonpainful and stable scar).  The Board notes that the measurements of the Veteran's left knee scar have been inconsistent, with the June 2015 VA examiner noting that the scar 30cm x 0.3cm, and the March 2014 VA examiner noting that the scar is linear and 5cm long.  However, even when the Board considers the largest and longest measurement provided for the left knee scar, 30cm x 0.3cm, the Veteran's scar is not at least 39 sq. cm.  For these reasons, the criteria for a compensable disability rating for left knee scar are not met or approximated, and an increased rating for left knee scar is not warranted at any point during the appeal period.  

The Board acknowledges that the Veteran's agent argued in February 2014 and May 2014 letters that the Veteran's left knee scarring is painful and tender.  However, this report by the Veteran's agent is inconsistent with the remaining evidence of record, to include each of the VA examinations of record, which shows that the Veteran himself did not report painful or tender scar.  Indeed, the March 2014 VA examiner provided an opinion in April 2014 which further clarified that the Veteran's left knee pain was not due to left knee scar itself but that the pain is due to the Veteran's service-connected left knee disability, including arthritis.  Because the Veteran's agent is not competent to report the Veteran's symptoms unless the Veteran has told the agent of his symptoms, because the Veteran himself has not reported that the scar itself is painful or tender, and because the Veteran's agent's argument of tender and painful scar is inconsistent with the remaining lay and objective evidence of record which shows that the scar is not painful, the Board finds that the Veteran's agent's argument that the Veteran has tender and painful left knee scar has no probative value.  

Left Knee Scar Effective Date

The effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The Veteran contends that an effective date of July 2, 2010, for the grant of service connection for the left knee scar is warranted.  The Board agrees.  The Veteran's claim for service connection for a left knee disability was received on July 2, 2010.  The Veteran's claim for increased compensation for left knee scar associated with the left knee is a downstream issue from the claim of entitlement to increased compensation for the left knee disability, which in turn in a downstream issue from the claim for service connection for a left knee disability.  Further, the evidence shows that the Veteran has had a left knee scar associated with the left knee disability during the entire appeal period for the claim for service connection for a left knee disability.    
 
The Board finds no communications prior to July 2, 2010 that may be considered a formal or informal claim for the left knee disability or left knee scar.  Thus, under law, the earliest effective date for the grant of service connection for a left knee disability, to include the issue of a rating for left knee scar which is part and parcel of the initial rating for the left knee disability, is July 2, 2010, the date of receipt of the Veteran's claim of entitlement to service connection for the left knee disability.  An earlier effective date of July 2, 2010, but no earlier, is warranted for the grant of service connection for the left knee scar.

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected left knee disability, which is manifested by pain, pain on motion, weakness, instability of station, arthritis shown by x-ray, and limitation of motion.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected left knee scar, which is manifested by scarring of the skin.  Further, the rating criteria for musculoskeletal disabilities include consideration of the Deluca factors.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected disability or to a disability that is currently on appeal for service connection.  The Veteran is currently evaluated for left knee disability, rated at 10 percent disabling, and for left knee scar, rated as noncompensable.  Further, the Veteran has at no point during the current appeal indicated that his service-connected left knee disability results in additional symptomatology when it is looked at in combination with his right knee disability that is on appeal for entitlement to service-connection.


ORDER

Entitlement to an initial disability rating greater than 10 percent for the service-connected left knee disability is denied. 

Entitlement to an initial separate compensable disability rating for left knee instability is denied. 

Entitlement to an initial compensable separate disability rating for left knee scar associated with the service-connected left knee disability is denied.

Entitlement to an earlier effective date of July 2, 2010, but no earlier, for the grant of an initial separate disability rating for left knee scar associated with the service-connected left knee disability, is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Veteran contends that his right knee symptoms are aggravated due to additional weight bearing on the right leg resulting from his service-connected left knee disability.  The Veteran's service treatment records dated in December 1980 show pain in the right anterior patella, distal portion.  The Veteran reported pain when he puts stress on the right knee, and the assessment was chondromalacia.  The April 2014 VA medical opinion states that the Veteran's in-service chondromalacia of the right knee was acute and transitory. 

The records show that the Veteran reported that he then injured his right knee in 1990 or 1991 when he stepped off a sidewalk, which caused a meniscal tear.  The December 2013 VA examiner opined that the Veteran's current right knee disability was not caused or aggravated by the left knee disability.  The December 2013 VA examiner stated that medical literature indicates there is no biomechanical relationship of arthritis in one location causing arthritis in another location.  An addendum opinion dated April 2014 by this same VA examiner reiterates the previous opinion that the chondromalacia shown in service was not chronic.  The examiner also reiterated the opinion that the left knee disability did not cause the right knee disability.  

However, the April 2014 VA medical opinion then stated that repetitive weight bearing could contribute to the Veteran's wear and tear of the right knee.  Also, the March 2015 VA medical opinion also noted that repetitive stress caused the progressive nature of the Veteran's current right knee disability.  The Board notes that the Veteran has reported that he bears more weight on the right leg due to pain in the left.  Further, the August 2010 VA examiner reported that the Veteran's gait is uneven and that he appears to favor the right side.  Given these facts, an addendum medical opinion should be obtained to determine whether the Veteran's right knee disability is aggravated by the left knee disability, to include due to abnormal weight bearing.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).

The Veteran reported treatment at Tuality Healthcare for the right knee since 1990.  See July 2010 claim.  After the AOJ requested the private treatment records from Tuality Healthcare, Tuality Healthcare responded by letter in July 2010 that the Veteran's records are not available because the records exceed their retention period.  However, notice as to the unavailability of these records has not been provided to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

Further, the Veteran reported that in 2010, he had a right knee operation.  See December 2013 VA examination (also indicating that the Veteran may have had his first right knee surgery in about 1990).  Attempts should be made to obtain any outstanding records pertaining to any right knee operations. 

Because the issue of entitlement to TDIU has been inferred as a component of the claim for increased compensation for the left knee disability, the Veteran should be provided with appropriate notice regarding TDIU.  Further, the Veteran has also reported that his right knee disability at least in part impacts functionality, to include the ability to work.  See e.g., December 2013 VA examination (Veteran that he last bilateral knee functional impairments and noted that he tried applying for different construction jobs in the last year but could not meet their physical requirements); June 2015 VA examination (Veteran reported that he wears a bilateral knee brace when hiking up a hill or long distance hiking).  Thus, the matter of TDIU is remanded for further development and to afford the Veteran with a VA general medical examination regarding TDIU, and the matter of TDIU is remanded as intertwined with the issue of entitlement to service connection for the right knee disability on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Contact the Veteran and request that he provide information as to any outstanding records relevant to the right knee and his alleged unemployability, specifically to include any treatment records pertaining to the Veteran's right knee operations (e.g., 2010 operation and 1991 operation in Hillsboro, Oregon, as reported in the December 2013 VA examination).

Request that the Veteran submit or authorize the release of any relevant and identified non-VA treatment records. 

3. Provide the Veteran with notice in accordance with 3.159(e) regarding any relevant and identified records of which, after making reasonable efforts to obtain, the AOJ determines that it is reasonably certain they do not exist or further efforts to obtain them would be futile, specifically to include treatment records from Tuality Healthcare.  See July 2010 letter from Tuality Healthcare (stating that the Veteran's records are not available because the records exceed their retention period). 

4. Afterwards, please obtain an addendum medical opinion from the VA examiner who performed the August 2010 VA examination (or suitable substitute) to determine whether the Veteran's left knee disability has aggravated the Veteran's right knee disability.  Make the claims file available to the examiner for review of the case.  The examiner is asked to review the case and note that this case review took place.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's right knee disability was aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected left knee disability, to include as due to uneven weight-bearing.

If aggravation is found, the examiner should address the following medical issues:  (b)  the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and (b) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left knee disability.   

The examiner's attention is invited to the Veteran's reported and objective history of abnormal weight-bearing.  See e.g., August 2010 VA examination (noting that the Veteran's gait is uneven and that he appears to favor the right side).  Please note that the April 2014 VA medical opinion stated that repetitive weight bearing could contribute to the Veteran's wear and tear of the right knee.  Please also note that March 2015 VA medical opinion also noted that repetitive stress caused the progressive nature of the Veteran's current right knee disability.  

Please also note that an opinion that only addresses whether the left knee disability caused the right knee disability does not answer the question of whether the left knee disability aggravated the right knee disability.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After completing the above development, schedule the Veteran for a VA general examination regarding TDIU.  Forward the claims file to the examiner for review of the case.  The examiner is asked to interview the Veteran as to his education, training, and work history.  Assess the impact of the Veteran's service-connected disability alone on his ability to perform physical and mental tasks in a work-like setting.  

6. Thereafter, adjudicate the issues on appeal, to include the matter of TDIU, and furnish the Veteran and his agent a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  Note that the matter of TDIU is intertwined with the appeal for entitlement to service connection for a right knee disability. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


